

EXHIBIT 10.31


[LETTERHEAD OF SEARS HOLDINGS]






April 26, 2013


Mr. Jeffrey A. Balagna
[Adress Omitted]


Dear Jeff,


We are pleased to extend to you our offer to join Sears Holdings Corporation
(“SHC”) as Executive Vice President, Chief Information Officer, reporting to the
board for the Information and Technology Group.  Your start date will be June 6,
2013. This letter serves as confirmation of our offer, subject to the
contingencies listed below. Please note that the offer also is subject to the
approval of the Compensation Committee of SHC’s Board of Directors
(“Compensation Committee”).

The key elements of your compensation package are as follows:


•
Annual base salary at a rate of $750,000.



•
Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual incentive opportunity of 150% of your base salary.  Your target
incentive under the 2013 AIP will be prorated from your start date through
February 1, 2014, the last day of SHC’s 2013 fiscal year. Notwithstanding the
forgoing, for SHC’s 2013 fiscal year, you will be eligible to receive an
incentive payment equal to the greater of (a) the actual incentive earned and
payable to you under the 2013 AIP or (b) $600,000 (gross) (“Special Incentive
Award”). The Special Incentive Award will be reduced by any amount payable to
you under the 2013 AIP. Any incentive payable with respect to a fiscal year
(including the Special Incentive Award) will be paid by April 15th of the
following fiscal year, provided that you are actively employed at the payment
date. Further details regarding your 2013 AIP target award will be provided to
you following your start date.


•
Participation in the SHC long-term incentive program (“LTI”). Your target
incentive opportunity under the LTI will be 150% of your base salary. Your
participation in SHC’s 2013 LTI will be prorated from your start date through
January 30, 2016, the last day of SHC’s 2015 fiscal year. Further details
regarding your 2013 LTI target award will be provided to you following your
start date.


•
Subject to approval of the Compensation Committee of SHC’s Board of Directors
(“Compensation Committee”), you will receive a grant of restricted stock valued
at $1,500,000 under a stock plan sponsored by Sears Holdings Corporation. The
number of restricted shares granted will be determined using the market closing
price of Sears Holdings shares on the grant date (rounded to the nearest whole
share). The grant date will be the first business day of the month following the
later of (a) the date upon which we receive both your executed Executive
Severance Agreement (see below) and the approval of the Compensation Committee
of this grant or (b) your start date. The restricted shares granted will be
scheduled to vest on a graded basis, with one-third of the shares granted
vesting on each of the next three (3) anniversaries of the grant date.


•
You will receive a one-time sign-on bonus of $842,500 (gross). This sign-on
bonus will be payable within thirty (30) days following your start date. In the
event you voluntarily terminate your employment with SHC or are terminated by
SHC for misconduct or integrity issues within twenty-four (24) months of your
start date, you will be required to repay the full amount of the payment paid to
you, including any taxes withheld, unless




--------------------------------------------------------------------------------

Mr. Jeffrey A. Balagna
April 26, 2013
Page 2

prohibited by law, to SHC within thirty (30) days of your last day worked.

•
You will be eligible to receive a long-term incentive cash award of $1,200,000
(gross). This award will be scheduled to vest with $200,000 of the award vesting
on your first anniversary of your start date, $500,000 vesting on each of your
second and third anniversaries of your start date, provided you are actively
employed on the applicable vesting date, and will be payable as soon as
administratively possible following the applicable vesting date.


•
You represent and warrant to SHC that (a) as of your start date with SHC, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with SHC or any
of its affiliates and (b) you are not (i) a member of any board of directors,
board of trustees or similar governing body of any for-profit, non-profit or
not-for-profit entity, or (ii) a party to any agreement, written or oral, with
any entity under which you would receive remuneration for your services, except
as disclosed to and approved by SHC in advance of your start date.  You agree
that you will not (A) become a member of any board or body described in clause
(b)(i) of the preceding sentence or (B) become a party to any agreement
described in clause (b)(ii) of the preceding sentence, in each case without the
prior written consent of SHC, such consent not to be unreasonably withheld. 
Further, you agree you will not disclose or use, in violation of an obligation
of confidentiality, any information that you acquired as a result of any
previous employment or otherwise.

 
•
You will be required to sign an Executive Severance Agreement (“Agreement”).  If
your employment with SHC is terminated by SHC (other than for Cause, death or
Disability) or by you for Good Reason (as such capitalized terms are defined in
the Agreement), you will receive twelve (12) months of salary continuation,
equal to your base salary at the time of termination, subject to mitigation.
Under the Agreement, you agree, among other things, not to disclose confidential
information and for twelve (12) months following termination of employment not
to solicit employees. You also agree not to aid, assist or render services for
any “Sears Competitor” or “Sears Vendor” (as such terms are defined in the
Agreement) for twelve (12) months following termination of employment.  The
non-disclosure, non-solicitation, non-compete and non-affiliation provisions
apply regardless of whether you are eligible for severance benefits under this
Agreement. This offer is contingent upon you signing this Agreement.



•
Your office and primary place of employment will be the Hoffman Estates,
Illinois, Support Center. It is understood that you do not intend to initiate
the relocation process at this time and you will, therefore, be provided with
commuter benefits for the first six (6) months beginning on your start date.
During this commuter period you will receive the following commuter benefits,
which are subject to the company’s standard corporate travel policy:

•
Ground transportation between your home in Minnesota and the local airport and
also to and from Chicago area airports and the Support center for commuter
purposes.

•
Housing allowance of $3,000 per month while living in the Hoffman Estates area.
The housing allowance is intended to assist you with hotel or rent (including
security deposit) utilities and meals and will be included in your last paycheck
each month.

•
To the extent these commuter benefits are taxable imputed income to you, they
will be included in your W-2 wages. The company will add to your pay a cash
gross-up equal to 35% of the imputed income amount to defray a portion of the
taxes due on the imputed income. 


You will be required to track your commuter expenses separate from your business
expenses.  Commuter-related expenses cannot be charged to your corporate One
Card. A separate corporate card will be provided to you for your commuter
expenses.  You also will be reimbursed for business travel and other
business-related expenses in accordance with the company’s standard corporate
travel policy, as appropriate.  Eligible business expenses should be charged to
your corporate One Card.



--------------------------------------------------------------------------------

Mr. Jeffrey A. Balagna
April 26, 2013
Page 3



•
Once you initiate the relocation process, you will be eligible for relocation
assistance in accordance with the company’s standard relocation policy. To
receive relocation assistance, you must sign a Relocation Repayment Agreement
which will be included in the Relocation Benefits package that will be sent to
you from the company’s relocation vendor. Your relocation package will include
home sale assistance and moving and storage of household goods (including the
shipment of two automobiles). In addition you will receive a one-time lump sum
payment of $50,000 (net) when you initiate your relocation package, to assist
with temporary living and travel during the relocation process. A sample copy of
the Relocation Repayment Agreement is enclosed for your information.



•
You will be eligible to receive four (4) weeks paid vacation, which will be
pro-rated during your first year of service based on your start date. Added to
this, you will qualify for six (6) paid National Holidays each year. You also
will be eligible for up to four (4) personal days per year, after completing six
(6) months of service.


•
You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.



•
This offer also is contingent upon satisfactory completion of a background
reference check, employment authorization verification and pre-employment drug
test.


Jeff, we are looking forward to you joining Sears Holdings Corporation. We are
excited about the important contributions you will make to the company and look
forward to your acceptance of our offer. If you need additional information or
clarification, please call.


This offer will expire if not accepted within one week from the date of this
letter. To accept, sign below and return this letter along with your signed
Executive Severance Agreement to my attention.


Sincerely,


/s/ Dean Carter                         5/30/2013
Dean Carter


Enclosures

Accepted:

/s/ Jeffrey A. Balagna                          4/27/2013     
Jeffrey A. Balagna                     Date

